DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims are objected to because of the following informalities:  
Dependent claims should start with “The”.
Claims 13 and 14 are duplicate claims of 5 and 6. It is suggested to have them depend from claims 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchmair et al. (US 2022/0002958) in view of Fujii et al. (US 10,774,505).
Regarding claim 1, Kirchmair teaches a method for operating a piste grooming vehicle having at least one piste grooming device (fig. 1) for preparing a piste, having the steps: a) detecting an actual topography of a piste section ([0062]); b) determining (processing unit 30) at least one differential value between coordinates of the actual topography and coordinates of a reference topography (Mt) of the piste; and c) actuating the at least one piste grooming device in accordance with the at least one determined differential value ([0080]).  Kirchmair teaches the actual topography is the topography the vehicle is currently on and not in a position in front of the vehicle.  However, Fujii teaches a detection device to detect topography in front of a vehicle 

2. Method according to Claim 1, wherein step a) comprises the steps: al) detecting coordinates of the actual topography with respect to a local vehicle coordinate system (as modified above) which is assigned to the piste grooming vehicle; a2) detecting a location and a position of the piste grooming vehicle (0062: 1-17 and [100]) and therefore of the local vehicle coordinate system with respect to a global reference coordinate system on which the coordinates of the reference topography are based; and a3) transforming the detected coordinates of the actual topography into the reference coordinate system as a function of the determined location and the position of the vehicle coordinate system ([76] and [80]).  

3. Method according to Claim 1, wherein the differential value is a difference between an altitude coordinate of the actual topography and an altitude coordinate of the reference topography ([101]-[102]).  

4. Method according to Claim 1, wherein the actuation of the at least one piste grooming device comprises changing a location and/or a position of the piste grooming device relative to the determined actual topography ([107]).  



7. Piste grooming vehicle for carrying out a method according to Claim 1, having at least one piste grooming device for preparing a piste having  a determining device (processor 30) which is  which is configured to determine at least one differential value  between coordinates of the actual topography and coordinates of a reference topography (Mt) of the piste ([0062] and [0080]); and a control device which is connected to the determining device and which is configured to actuate the at least one piste grooming device in accordance with the at least one determined differential value (15).  
Kirchmair teaches the actual topography is the topography the vehicle is currently on and not in a position in front of the vehicle.  However, Fujii teaches a detection device to detect topography in front of a vehicle (5:43-44 and 12:22-41). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a camera on the device of Kirchmair in order to gain topographical information about the region about to be worked to more accurately position the blade to the desired reference topography as taught beneficial by Fujii (12:22-41).

8. Piste grooming vehicle according to Claim 7, wherein the detection device is configured to detect coordinates of the actual topography with respect to a local vehicle coordinate system (as modified above) which is assigned to the piste grooming vehicle in that the detection device 

9. Piste grooming vehicle according to Claim 7, wherein the detection device has a lidar system which is arranged oriented in the forward travel direction in such a way that the piste section which is positioned in front of the piste grooming vehicle can be detected in terms of measuring technology by means of the lidar system ([0121] and as modified).  

10. Piste grooming vehicle according to Claim 8, wherein the detection device has a GPS unit which is configured to detect the location of the piste grooming vehicle with respect to the reference coordinate system, and has a position-measuring unit which is configured to detect the position of the piste grooming vehicle with respect to the reference coordinate system (as modified in view of Fujii 3:26).  

11. Piste grooming vehicle according to Claim 8, wherein the determining device has a processor unit which is configured to perform data-based transformation of the detected vehicle coordinates of the actual topography into the global reference coordinate system and to calculate the at least one differential value between the transformed coordinates of the actual topography and the coordinates of the reference topography ([101]-[102]). 


Conclusion
Harda (US 2020/0263389) and Carlson (US 6,655,465) teach similar blade control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671